Citation Nr: 1127957	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  07-24 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for chronic dermatitis, currently evaluated as 30 percent disabling from June 22, 2006.

2.  Whether a February 21, 2003 rating decision which granted service connection for chronic dermatitis and assigned an initial 10 percent evaluation is final, to include whether timely substantive appeal as to the effective date or initial evaluation assigned for a skin disability was submitted and remained pending and unadjudicated when the Veteran submitted a June 2006 claim for an increased evaluation for skin disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant and F.B., a friend


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 

INTRODUCTION

The Veteran had active service from June 1969 to May 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA), which denied a claim for an evaluation in excess of 10 percent for a skin disability.  A 30 percent evaluation was later granted, effective from June 22, 2006, the date of the claim underlying the January 2007 rating decision.

During his Travel Board hearing, the Veteran testified that his skin disability increased in severity during the year prior to his June 22, 2006 claim for an increased rating.  In a statement of the case (SOC) issued in May 2009, the RO addressed the evaluation assigned in the year prior to the submission of a claim on June 22, 2006, and denied an "effective date prior to 6-22-06" for the increased evaluation to 30 percent.  Nevertheless, the Board's consideration of the appropriate evaluation for the Veteran's service-connected skin disability must include the entire period related to the June 2006 claim, including the rating during the year prior to that claim for increase, since the rating decision which has been appealed is not final, an no portion of the period which is relevant to the June 2006 claim may be considered final.  

In a substantive appeal submitted in August 2007, the Veteran asserted that the "effective date" should have been "much earlier."  The intent of the written statement is unclear.  It can be interpreted as a claim for an effective date prior to 1993 for a grant of service connection for a skin disability.  The RO did not adjudicate whether the applicable statutory provisions preclude such a claim, as a matter of law.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  However, the Board notes that there has been no final rating decision since July 2004, and the July 2004 rating decision may properly be considered a rating decision about the initial evaluation granted in 2003, as the 2003 rating decision which assigned the initial rating and effective date was not yet final when the Veteran submitted the 2003 claim underlying the July 2004 rating decision.  

The Veteran's August 2007 statement discussed both the date assigned for the initial grant of service connection and the initial rating assigned.  If the statement does not constitute a claim for an effective date for the grant of service connection prior to 1993, or if such a claim is precluded by law, the 2007 statement may be interpreted as a claim that a timely substantive appeal for an increased initial evaluation in excess of 10 percent remained open, pending, and unadjudicated when the Veteran submitted the June 22, 2006 communication.  The RO did not address this contention.  The Veteran's claim that he has submitted a timely substantive appeal for an earlier effective date for a grant of service connection for skin disability, and the claim for an earlier effective date for an increased initial evaluation in excess of 10 percent for skin disability have not been adjudicated.  

Ordinarily, such unadjudicated claims would be referred to the agency of original jurisdiction.  However, in this case, favorable action on either of those issues could affect the outcome of the claim on appeal.  The appropriate remedy where a claim that has been raised but which is unadjudicated is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Holland v. Brown, 6 Vet. App. 443, 446 (1994); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The agency of original jurisdiction must address the Veteran's "effective date" claims so that final adjudication and appellate review of the claim for an increased evaluation may be completed.  

The Veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned Veterans Law Judge in March 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran, with the assistance of his representative, should clarify the basis of his claim that the "effective date" is incorrect.  The agency of original jurisdiction (AOJ) should address each basis asserted for an "earlier" effective date, addressing the finality of the February 21, 2003 rating decision, including whether the Veteran submitted timely substantive appeal as to the effective date of the grant of service connection or the initial evaluation assigned in that rating decision, and whether any claim or substantive appeal remained pending or unadjudicated when the Veteran submitted a June 22, 2006 claim, or whether there is clear and unmistakable error (CUE) in that decision, if such contention is raised in the clarified claim.  The AOJ should discuss the relationship between the February 21, 2003 rating decision and a July 2004 rating decision, and whether the July 2004 rating decision became final.  The Board notes that an unappealed rating decision becomes final only in the absence of clear and unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2007).  

Then, the AOJ should address the Veteran's appeal for an increased evaluation in excess of 10 percent prior to June 22, 2006 and for an evaluation in excess of 30 percent from that date.  In particular, the Veteran contends that his skin disability has increased in severity since he was afforded May 2007 VA examination.  The Board must remand the matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his skin disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  The Veteran also contends that his skin disability impairs his ability to obtain and retain employment.  He further contends that symptoms of the skin disability interfere with his sleep.  The Veteran should be afforded an opportunity to provide evidence as to industrial impairment due to the service-connected disability.

The Veteran also contends that he received relevant treatment of his skin disorder that is not of record.  In particular, the Veteran contends that he was treated for his skin disability in the year prior to his June 2006 claim for an increased rating and that this evidence has not been obtained or considered.  38 C.F.R. § 3.400(o)(2).  The identified evidence must be sought.  The Board notes that records dated from September 2004 through September 2005 from Marion Correctional Institute are associated with the claims file, and duplicates of those records need not be added to the claims file.  

The Board notes that, during the pendency of this claim, VA revised, or rather clarified, its regulations for rating skin disabilities, specifically scars.  See 73 Fed. Reg. 54,708 (2008) .  Those revisions are applicable only for claims for benefits received by VA on or after October 23, 2008.  Inasmuch as the Veteran's claim was received prior to October 23, 2008, those revisions are not applicable to the current appeal and no notice to the Veteran is required.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to clarify his August 2007 statement that in which he claims that the effective date assigned is not correct.  In particular, the Veteran should review the issue as stated on the title page of this decision and should state in writing whether he has any contention about an effective date, to include for a grant of service connection or for an assignment of a rating for service-connected skin disability that is not addressed in the issue as stated.  The Veteran's representative should be notified of this request for clarification, and the communication should remind the Veteran that he may consult his representative for assistance in responding to the request for clarification.  

2.  Then, after the Veteran responds to the request for clarification directed in paragraph #1, the AOJ should address Whether a February 21, 2003 rating decision which granted service connection for chronic dermatitis and assigned an initial 10 percent evaluation is final, to include whether timely substantive appeal as to the effective date or initial evaluation assigned for a skin disability was submitted and remained pending and unadjudicated when the Veteran submitted a June 2006 claim for an increased evaluation for skin disability.  The AOJ should discuss whether a February 21, 2003 rating decision was final when the Veteran submitted a communication underlying a July 2004 rating decision, and should discuss whether the July 2004 rating decision became final, and if so, when finality attached.  The decision should address the Veteran's contention that there is an unadjudicated claim pending regarding a skin disability.
 
3.  Ask the Veteran to identify each non-VA provider or facility rending treatment for his service-connected skin disability since June 2005.  In particular, the Veteran should identify each correctional facility at which he may have received treatment of his skin disability from June 2005 through May 2007.  Obtain any identified records.  The Board notes that records dated from September 2004 through September 2005 from Marion Correctional Institute are associated with the claims file, and duplicates of those records need not be added to the claims file.  

4.  Obtain the Veteran's VA clinical records since May 2007, when VA examination was conducted.  

5.  Obtain a list of all medications issued to the Veteran by VA since May 2005.

6.  Ask the Veteran to identify any pharmacies or facilities that have supplied a medication used to treat a skin disability since May 2005, and contact each identified pharmacy to request a list of medications filled for the Veteran for the relevant period.

7.  After completion of actions directed above, including paragraphs #1 and #2, schedule the Veteran for VA examination of his skin as appropriate to identify and describe all manifestations of his skin disability.  The entire claims file, to include a complete copy of this remand, must be made available to each examiner.  Each examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include laboratory examinations, if indicated) should be accomplished.  All results should be made available to the requesting examiner prior to the completion of his or her report.  All clinical findings should be reported in detail.  the examiner should indicate the percentage of the entire body affected, the percentage of exposed areas affected, and indicate whether systemic therapy such as corticosteroids or other immunosuppressive drugs have been required over the past 12 month period and if so, the duration of their use.  The examiner should note and discuss the Veteran's contentions as to the severity of his skin disability.  

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims on appeal.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


